DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/09/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/28/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/09/2020 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system/apparatus/platform for implementing an actionable artificial intelligence (“AI”) notification platform.
Claim 1 recites [a] machine learning method comprising: receiving an alert trigger associated with a target transaction from a system user; based on user entered criteria defining the alert trigger, determining an actionable response for the target transaction in response to detecting the alert trigger; and apply a machine learning technique to detect the alert trigger and, in response to detecting the alert trigger: formulating a notification that includes the alert trigger and instructions for deploying the actionable response; providing the system user with the notification using a first strategic communication channel determined by the machine learning technique; in response to receiving instructions deploying the actionable response, applying the actionable response to the target transaction; formulating a confirmatory alert after applying the actionable response; and providing the confirmatory alert to the system user using a second strategic communication channel determined by the machine learning technique.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claims 11-17 and 18-20 recite a system/platform and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A machine learning method comprising:

No additional elements are positively claimed.
receiving an alert trigger associated with a target transaction from a system user;
This limitation includes the step(s) of: receiving an alert trigger associated with a target transaction from a system user.  
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving an alert) in order to implement an actionable artificial intelligence (“AI”) notification platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
based on user entered criteria defining the alert trigger, determining an actionable response for the target transaction in response to detecting the alert trigger; and 
This limitation includes the step(s) of: based on user entered criteria defining the alert trigger, determining an actionable response for the target transaction in response to detecting the alert trigger. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) and following instructions or making a decision in order to implement an actionable artificial intelligence (“AI”) notification platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
apply a machine learning technique to detect the alert trigger and, in response to detecting the alert trigger: 
This limitation includes the step(s) of: apply a machine learning technique to detect the alert trigger and, in response to detecting the alert trigger. 
No additional elements are positively claimed.
This limitation is directed to following instructions (e.g., applying a machine learning technique to detect an alert trigger) in order to implement an actionable artificial intelligence (“AI”) notification platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
formulating a notification that includes the alert trigger and instructions for deploying the actionable response; 
This limitation includes the step(s) of: formulating a notification that includes the alert trigger and instructions for deploying the actionable response. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., formulating a notification) in order to implement an actionable artificial intelligence (“AI”) notification platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
providing the system user with the notification using a first strategic communication channel determined by the machine learning technique; 
This limitation includes the step(s) of: providing the system user with the notification using a first strategic communication channel determined by the machine learning technique. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to implement an actionable artificial intelligence (“AI”) notification platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
in response to receiving instructions deploying the actionable response, applying the actionable response to the target transaction; 
This limitation includes the step(s) of: in response to receiving instructions deploying the actionable response, applying the actionable response to the target transaction. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) and following instructions in order to implement an actionable artificial intelligence (“AI”) notification platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
formulating a confirmatory alert after applying the actionable response; and 
This limitation includes the step(s) of: formulating a confirmatory alert after applying the actionable response. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) and following instructions in order to implement an actionable artificial intelligence (“AI”) notification platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
providing the confirmatory alert to the system user using a second strategic communication channel determined by the machine learning technique.
This limitation includes the step(s) of: providing the confirmatory alert to the system user using a second strategic communication channel determined by the machine learning technique. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to implement an actionable artificial intelligence (“AI”) notification platform which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. Method claims 1-10 contain NO additional elements. There are NO structural components positively claimed in any of the method claims. The Office interprets the method claims as purely a recital of abstract mental steps which may be performed in the abstract and/or mentally without need of any computer. The additional elements listed in the other independent claims (e.g., claims 11 and 18: mobile device, server, computer system, interface) relating to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, processing, and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using generic computing components.  Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate, process, and display data. Applicant’s Specification (PGPub. 2022/0012604 [0024]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer system merely communicates, processes, and displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/platform claims 11 and CRM claim 18 also contains the identified abstract ideas, with the additional elements of a mobile device, server, interface, and computer system, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10, 12-17, 19, and 20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving an alert, defining an alert trigger, applying a machine learning technique, formulating a notification, providing the notification, applying a response, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing an actionable artificial intelligence (“AI”) notification platform. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over: Agrawal et al. 2020/0286093; in view of Blake 2008/0262972. 
Claim 1. Agrawal et al. 2020/0286093 teaches A machine learning method comprising: receiving an alert trigger associated with a target transaction from a system user (Agrawal et al. 2020/0286093 [0040 - fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system] The activity notification may be configured to be displayed, at 122, by the user computing device 55 in at least one of a variety of ways. In some embodiments, the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification. In some embodiments, the user computing device 55 may display information related to the activity notification through the electronic business notification application running on the user computing device. In these or other suitable notification methods, the user 95 may have previously selected which types of notifications to receive based on the type of activity category, frequency of the type of activity category, the amount of a purchase or payment, the particular customer or vendor involved, or any other suitable variable that may be predetermined and configured to handle a particular notification. For example, a user 95 may configure the user notification account to provide in-application activity notifications related to an activity category for normal customer purchases. In such embodiments, the user 95 may access and view the activity notifications through the electronic business notification application when desired or when the application is accessed. The user 95 may, however, select that particular types of activity categories, such suspected fraud, be treated more urgently. For example, fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system, which may include interrupting other computing activity, activating an audible, tactile, and/or visual indicator through the user computing device's hardware, or any other suitable notification method contemplated to attract the user's attention. [0041 - if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.”] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); based on user entered criteria defining the alert trigger (Agrawal et al. 2020/0286093 [0039 - the user notification account has been set up to include any activity notifications… one or more activity notifications have been defined] Once the application server 65 receives account update information from the account server 70, the application server my analyze the account update event details and determine whether the account update falls into any of the activity categories defined by the user 95 in the user notification account hosted on the application server. For example, the application server 65 may determine that the account update is a customer purchase, and place the account update in the first activity category as defined in the examples above. Of course, the account update may fall into other categories, or no categories that the user has defined. The application server 65 may then, in some embodiments, determine whether the user notification account has been set up to include any activity notifications relating to the first activity category. If no activity notifications have been defined, then the application server 65 may, in some embodiments, store the account update data for future reference or for inclusion in any of a variety of summaries or other services for the user notification account. If one or more activity notifications have been defined for the activity category in which the account update falls, the application server 65 may, at 120, transmit a first activity notification to the user computing device 55.), determining an actionable response for the target transaction in response to detecting the alert trigger (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications.); and apply a machine learning technique to detect the alert trigger (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) and, in response to detecting the alert trigger (Agrawal et al. 2020/0286093 [0020 – responsive actions] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server.): formulating a notification that includes the alert trigger (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400) and instructions for deploying the actionable response (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); providing the system user with the notification using a first strategic communication channel determined by the machine learning technique (Agrawal et al. 2020/0286093 [0031 - the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc… the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications] In some embodiments, the application server 65 may be associated with the electronic business notification system, and may send and receive information to and from a user computing device 55 associated with the user payment accounts of a user. Specifically, software may be included on the user computing device 55 allowing notifications to be received from the electronic business notification system via the digital communications network 60. In some embodiments, the software may be an application, such as an electronic business notification application, through which a user may access electronic business related information and data, complete transactions, money transfers, merchant or vendor purchases, etc. In some embodiments, the software may be an add-on to a web browser included on the user computing device 55. In some embodiments, the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc. In yet other embodiments, the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications. In such embodiments, the electronic business notification system may send notifications to the user computing device 55, such as are described in further detail below.); in response to receiving instructions deploying the actionable response, applying the actionable response to the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); formulating a confirmatory alert after applying the actionable response (Agrawal et al. 2020/0286093 [0041 - responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); and providing the confirmatory alert to the system user using a second strategic communication channel determined by the machine learning technique (Agrawal et al. 2020/0286093 [0040 - the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification] The activity notification may be configured to be displayed, at 122, by the user computing device 55 in at least one of a variety of ways. In some embodiments, the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification. In some embodiments, the user computing device 55 may display information related to the activity notification through the electronic business notification application running on the user computing device. In these or other suitable notification methods, the user 95 may have previously selected which types of notifications to receive based on the type of activity category, frequency of the type of activity category, the amount of a purchase or payment, the particular customer or vendor involved, or any other suitable variable that may be predetermined and configured to handle a particular notification. For example, a user 95 may configure the user notification account to provide in-application activity notifications related to an activity category for normal customer purchases. In such embodiments, the user 95 may access and view the activity notifications through the electronic business notification application when desired or when the application is accessed. The user 95 may, however, select that particular types of activity categories, such suspected fraud, be treated more urgently. For example, fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system, which may include interrupting other computing activity, activating an audible, tactile, and/or visual indicator through the user computing device's hardware, or any other suitable notification method contemplated to attract the user's attention.).
Agrawal et al. 2020/0286093 may not expressly disclose the “formulating a confirmatory alert” features, however, Blake 2008/0262972 teaches generating and sending a confirmation message (Blake 2008/0262972 [0013 - generating and sending a confirmation message, such as an electronic mail message, to a customer after the vendor verifies the completeness and validity of the order] In still other embodiments of the present invention, a method of confirming an online order is provided, where the method involves: providing a confirmation device at a vendor facility, where the confirmation device is adapted to receive an online order and send the order to a display or printing device; receiving an online order through the confirmation device; printing or displaying the order and an associated confirmation code; and entering the confirmation code into the confirmation device to confirm receipt of the order. The method may also include the steps of generating and sending a confirmation message, such as an electronic mail message, to a customer after the vendor verifies the completeness and validity of the order. In certain embodiments, where the vendor is unable to verify the validity of an order, or where the vendor is unable to fulfill the order as submitted by the customer, the order may be routed to a customer service representative.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the formulating a confirmatory alert features as taught by Blake 2008/0262972. One of ordinary skill in the art would have been motivated to do so in order to provide confirmation of an action or response to the user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 2. Agrawal et al. 2020/0286093 further teaches The method of claim 1 wherein detecting the alert trigger indicates unauthorized approval for the target transaction (Agrawal et al. 2020/0286093 [0017 - real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0051 - fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400).


Claim 3. Agrawal et al. 2020/0286093 further teaches The method of claim 1, further comprising: applying the machine learning technique to the alert trigger (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) and determining a plurality of alert triggers (Agrawal et al. 2020/0286093 [0039 - the user notification account has been set up to include any activity notifications… one or more activity notifications have been defined] Once the application server 65 receives account update information from the account server 70, the application server my analyze the account update event details and determine whether the account update falls into any of the activity categories defined by the user 95 in the user notification account hosted on the application server. For example, the application server 65 may determine that the account update is a customer purchase, and place the account update in the first activity category as defined in the examples above. Of course, the account update may fall into other categories, or no categories that the user has defined. The application server 65 may then, in some embodiments, determine whether the user notification account has been set up to include any activity notifications relating to the first activity category. If no activity notifications have been defined, then the application server 65 may, in some embodiments, store the account update data for future reference or for inclusion in any of a variety of summaries or other services for the user notification account. If one or more activity notifications have been defined for the activity category in which the account update falls, the application server 65 may, at 120, transmit a first activity notification to the user computing device 55.) that, if detected, would be transmitted by the machine learning technique using the first strategic communication channel (Agrawal et al. 2020/0286093 [0031 - the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc… the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications] In some embodiments, the application server 65 may be associated with the electronic business notification system, and may send and receive information to and from a user computing device 55 associated with the user payment accounts of a user. Specifically, software may be included on the user computing device 55 allowing notifications to be received from the electronic business notification system via the digital communications network 60. In some embodiments, the software may be an application, such as an electronic business notification application, through which a user may access electronic business related information and data, complete transactions, money transfers, merchant or vendor purchases, etc. In some embodiments, the software may be an add-on to a web browser included on the user computing device 55. In some embodiments, the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc. In yet other embodiments, the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications. In such embodiments, the electronic business notification system may send notifications to the user computing device 55, such as are described in further detail below.); formulating a corresponding actionable response for each of the plurality of alert triggers (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); when any of the plurality of alert triggers are detected, using the first strategic communication channel, providing the system user notification that includes the detected alert trigger and instructions for deploying the corresponding actionable response (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); and in response to receiving instructions deploying the corresponding actionable responses, applying the corresponding actionable response to a transaction associated with at least one of the plurality of alert triggers (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).


Claim 4. Agrawal et al. 2020/0286093 further teaches The method of claim 1, further comprising: applying the machine learning technique to the criteria defining the alert trigger (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) and determining a plurality of alert triggers that, if detected, would trigger the actionable response (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications.); when any of the plurality of alert triggers are detected, using the first strategic communication channel (Agrawal et al. 2020/0286093 [0031 - the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc… the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications] In some embodiments, the application server 65 may be associated with the electronic business notification system, and may send and receive information to and from a user computing device 55 associated with the user payment accounts of a user. Specifically, software may be included on the user computing device 55 allowing notifications to be received from the electronic business notification system via the digital communications network 60. In some embodiments, the software may be an application, such as an electronic business notification application, through which a user may access electronic business related information and data, complete transactions, money transfers, merchant or vendor purchases, etc. In some embodiments, the software may be an add-on to a web browser included on the user computing device 55. In some embodiments, the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc. In yet other embodiments, the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications. In such embodiments, the electronic business notification system may send notifications to the user computing device 55, such as are described in further detail below.), providing the system user notification that includes the detected alert trigger and instructions for deploying the actionable response (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); and in response to receiving instructions deploying the actionable response, applying the actionable response to a transaction associated with the detected alert trigger (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).

Claim 7. Agrawal et al. 2020/0286093 further teaches The method of claim 1 wherein the system user is a first system user, the method further comprising: detecting the alert trigger by detecting action or inaction by a second system user (Agrawal et al. 2020/0286093 [0044 – event trigger] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity. [0046 – triggering activity] FIG. 6 illustrated an embodiment of a method 300 of using the electronic business notification system described herein. In some embodiments, the electronic business notification application running on the user computing device 55 may include processor-executable instructions issuable by the processor to transmit a user credential to an application server, such as application server 65. In some embodiments, the user computing device 55 may transmit user credentials to the application server 65. The user credential may be an access token providing access to a user account on the account server 70, or may be other credential information related to the user account such as a username and password. At 304, the user computing device 55 may receive one or more activity notifications from the application server 65. In some embodiments, the activity notification may correspond to an account update indicating activity related to the user account. At 306, the user computing device 55 may display information related to the activity notification on a display 56 of the user computing device so as to inform the user 95 of the triggering activity related to the user account. In some embodiments, the displaying may occur via the electronic business notification application, or may occur via native notification applications on the user computing device, or other communication applications such as SMS or MMS messaging. In some embodiments, the activity notification may be pushed to the user computing device 55 from the application server 65 and display the activity notification on the user computing device regardless of whether the electronic business notification application is running. [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400); and formulating additional alert triggers for transactions associated with the second system user (Agrawal et al. 2020/0286093 [0017 - real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0051 - fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400).


Claim 9. Agrawal et al. 2020/0286093 further teaches The method of claim 1 further comprising applying the machine learning technique (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) and adjusting the alert trigger (Agrawal et al. 2020/0286093 [0054 – adjustment features] Some embodiments of the GUI 400 may include a live events feed 422, an example of which is illustrated in FIG. 7J. The live events feed 422 may include one or more events 421 or account updates related to the user account that the application server 65 and electronic business notification application has received and logged. In some embodiments, the live events feed 422 may update in substantially real time as new account updates are received and categorized into the appropriate activity categories. In some embodiments, the live events feed 422 may be filtered using a filter field 423. For example, if a user may adjust the filter field 423 to show only payments, or only fraud alerts, etc. In some embodiments, the individual events 421 in the live events feed 422 may be selectable to display additional details related to the selected event. For example, FIG. 7K illustrates an exemplary event details screen 424 that may be displayed when a user selects an event 421 from the live events feed 422 related to a payment. The event details screen 424 may include details regarding the particular event, such as date, amount, status, name of customer or other entity, contact information, credit card number or portions thereof, etc. Although the event details screen 424 shows details related to a payment event, one skilled in the art would understand that other types of events may include corresponding event details on a similar even details screen.) based on actions taken by the system user after entering the criteria defining the alert trigger (Agrawal et al. 2020/0286093 [0016 – activities, actions, and notifications] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0055 – action in response…, activity notifications…] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.).

Claim 10. Agrawal et al. 2020/0286093 further teaches The method of claim 1 further comprising adjusting the actionable response (Agrawal et al. 2020/0286093 [0054 – adjustment features] Some embodiments of the GUI 400 may include a live events feed 422, an example of which is illustrated in FIG. 7J. The live events feed 422 may include one or more events 421 or account updates related to the user account that the application server 65 and electronic business notification application has received and logged. In some embodiments, the live events feed 422 may update in substantially real time as new account updates are received and categorized into the appropriate activity categories. In some embodiments, the live events feed 422 may be filtered using a filter field 423. For example, if a user may adjust the filter field 423 to show only payments, or only fraud alerts, etc. In some embodiments, the individual events 421 in the live events feed 422 may be selectable to display additional details related to the selected event. For example, FIG. 7K illustrates an exemplary event details screen 424 that may be displayed when a user selects an event 421 from the live events feed 422 related to a payment. The event details screen 424 may include details regarding the particular event, such as date, amount, status, name of customer or other entity, contact information, credit card number or portions thereof, etc. Although the event details screen 424 shows details related to a payment event, one skilled in the art would understand that other types of events may include corresponding event details on a similar even details screen.) after receiving the instructions deploying the actionable response (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.).



Claims 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over: Agrawal et al. 2020/0286093; in view of Blake 2008/0262972; in view of Formsma et al. 2019/0236608. 
Claim 5. Agrawal et al. 2020/0286093 further teaches The method of claim 2 further comprising: applying the machine learning technique (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) to detect multiple transactions that each share attributes in common with the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); and detecting the plurality of alert triggers (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400) based on the common attributes (Agrawal et al. 2020/0286093 [0055 – learned criteria] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.[0020 – responsive actions] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server.).
Agrawal et al. 2020/0286093 may not expressly disclose the “detect multiple transactions that each share attributes in common” features, however, Formsma et al. 2019/0236608 teaches these features (Formsma et al. 2019/0236608 [Claim 1] 1. A method of detecting fraudulent transactions by a first transaction system of a plurality of related transaction systems, the method comprising: creating a fraud cluster, by a cluster generation module, from aggregated transaction attributes for use in detecting fraudulent transactions, the fraud cluster created based at least in part on historical transaction data from a plurality of transactions conducted by the plurality of related transaction systems, over a period of time, the fraud cluster including at least one link between a first transaction attribute and a second transaction attribute present together in multiple transactions of the plurality of transactions, the first transaction attribute associated with known fraudulent transactions; receiving, by an input source interface module, a request from a second transaction system to evaluate a likelihood of an initiated transaction being a fraudulent transaction; parsing, by an input source parser module, the initiated transaction into a plurality of discrete data attributes of the initiated transaction; determining, by a vertical check module, utilizing the fraud cluster, whether any of the parsed plurality of discrete data attributes of the initiated transaction is similar to the second transaction attribute of the aggregated transaction attributes; generating, by the vertical check module, a ratio of legitimate to fraudulent transactions based on at least one data attribute; generating, by a score generation module, a predictive fraud score for the initiated transaction based on the created fraud cluster, the determination of whether any of the parsed plurality of discrete data attributes of the initiated transaction match the second transaction attribute of the aggregated transaction attributes, and the ratio of legitimate to fraudulent transactions, the predictive fraud score generated using artificial intelligence gained from a plurality of machine learning algorithms; transmitting the generated predictive fraud score to the requesting second transaction system; receiving confirmation information from the requesting second transaction system regarding whether the initiated transaction was completed as legitimate or fraudulent, the confirmation information comprising a plurality of discrete data attributes for the completed transaction; automatically recalculating the fraud cluster based on the confirmation information feedback from the second transaction system; and monitoring changes of the fraud cluster over time to determine how a criminal organization's tactics evolve.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the detect multiple transactions that each share attributes in common features as taught by Formsma et al. 2019/0236608. One of ordinary skill in the art would have been motivated to do so in order to machine learning techniques to identify potentially fraudulent activities by learning from other transactions known to be fraudulent which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 6. Agrawal et al. 2020/0286093 further teaches The method of claim 1 further comprising: applying the machine learning technique to detect multiple transactions that each share attributes in common with the target transaction (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.); formulating alert triggers for each of the multiple transactions (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400); and formulating corresponding actionable response for each of the multiple transactions (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).
Agrawal et al. 2020/0286093 may not expressly disclose the “multiple transactions” features, however, Formsma et al. 2019/0236608 teaches these features (Formsma et al. 2019/0236608 [Claim 1] 1. A method of detecting fraudulent transactions by a first transaction system of a plurality of related transaction systems, the method comprising: creating a fraud cluster, by a cluster generation module, from aggregated transaction attributes for use in detecting fraudulent transactions, the fraud cluster created based at least in part on historical transaction data from a plurality of transactions conducted by the plurality of related transaction systems, over a period of time, the fraud cluster including at least one link between a first transaction attribute and a second transaction attribute present together in multiple transactions of the plurality of transactions, the first transaction attribute associated with known fraudulent transactions; receiving, by an input source interface module, a request from a second transaction system to evaluate a likelihood of an initiated transaction being a fraudulent transaction; parsing, by an input source parser module, the initiated transaction into a plurality of discrete data attributes of the initiated transaction; determining, by a vertical check module, utilizing the fraud cluster, whether any of the parsed plurality of discrete data attributes of the initiated transaction is similar to the second transaction attribute of the aggregated transaction attributes; generating, by the vertical check module, a ratio of legitimate to fraudulent transactions based on at least one data attribute; generating, by a score generation module, a predictive fraud score for the initiated transaction based on the created fraud cluster, the determination of whether any of the parsed plurality of discrete data attributes of the initiated transaction match the second transaction attribute of the aggregated transaction attributes, and the ratio of legitimate to fraudulent transactions, the predictive fraud score generated using artificial intelligence gained from a plurality of machine learning algorithms; transmitting the generated predictive fraud score to the requesting second transaction system; receiving confirmation information from the requesting second transaction system regarding whether the initiated transaction was completed as legitimate or fraudulent, the confirmation information comprising a plurality of discrete data attributes for the completed transaction; automatically recalculating the fraud cluster based on the confirmation information feedback from the second transaction system; and monitoring changes of the fraud cluster over time to determine how a criminal organization's tactics evolve.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the multiple transactions features as taught by Formsma et al. 2019/0236608. One of ordinary skill in the art would have been motivated to do so in order to machine learning techniques to identify potentially fraudulent activities by learning from other transactions known to be fraudulent which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 8. Agrawal et al. 2020/0286093 further teaches The method of claim 1 further comprising applying the machine learning technique to detect multiple transactions (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) that require input from the system user (Agrawal et al. 2020/0286093 [0025 – user input] FIG. 2 is a simplified illustration of the physical elements that make up an embodiment of a computing device 55 and FIG. 3 is a simplified illustration of the physical elements that make up an embodiment of a server type computing device, such as the application server 65, but the merchant server 90, the token server 80, and the payment server 85 may reflect similar physical elements in some embodiments. Referring to FIG. 2, a sample computing device 55 is illustrated that is physically configured according to be part of the computing system 50 shown in FIG. 1. The user computing device 55 may have a processor 1451 that is physically configured according to computer executable instructions. In some embodiments, the processor can be specially designed or configured to optimize communication between the server 65 and the computing device 55 relating to the electronic business notification system described herein. The computing device 55 may have a portable power supply 1455 such as a battery, which may be rechargeable. It may also have a sound and video module 1461 which assists in displaying video and sound and may turn off when not in use to conserve power and battery life. The computing device 55 may also have volatile memory 1465 and non-volatile memory 1471. The computing device 55 may have GPS capabilities that may be a separate circuit or may be part of the processor 1451. There also may be an input/output bus 1475 that shuttles data to and from the various user input/output devices such as a microphone, a camera 59, a display 56, or other input/output devices. The user computing device 55 also may control communicating with the networks, such as communications network 60 in FIG. 1, either through wireless or wired devices. Of course, this is just one embodiment of the user computing device 55 and the number and types of user computing devices 55 is limited only by the imagination.); and formulating the confirmatory alert such that the system user is informed after successful execution of any of the multiple transactions (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).
Agrawal et al. 2020/0286093 may not expressly disclose the “multiple transactions” features, however, Formsma et al. 2019/0236608 teaches these features (Formsma et al. 2019/0236608 [Claim 1] 1. A method of detecting fraudulent transactions by a first transaction system of a plurality of related transaction systems, the method comprising: creating a fraud cluster, by a cluster generation module, from aggregated transaction attributes for use in detecting fraudulent transactions, the fraud cluster created based at least in part on historical transaction data from a plurality of transactions conducted by the plurality of related transaction systems, over a period of time, the fraud cluster including at least one link between a first transaction attribute and a second transaction attribute present together in multiple transactions of the plurality of transactions, the first transaction attribute associated with known fraudulent transactions; receiving, by an input source interface module, a request from a second transaction system to evaluate a likelihood of an initiated transaction being a fraudulent transaction; parsing, by an input source parser module, the initiated transaction into a plurality of discrete data attributes of the initiated transaction; determining, by a vertical check module, utilizing the fraud cluster, whether any of the parsed plurality of discrete data attributes of the initiated transaction is similar to the second transaction attribute of the aggregated transaction attributes; generating, by the vertical check module, a ratio of legitimate to fraudulent transactions based on at least one data attribute; generating, by a score generation module, a predictive fraud score for the initiated transaction based on the created fraud cluster, the determination of whether any of the parsed plurality of discrete data attributes of the initiated transaction match the second transaction attribute of the aggregated transaction attributes, and the ratio of legitimate to fraudulent transactions, the predictive fraud score generated using artificial intelligence gained from a plurality of machine learning algorithms; transmitting the generated predictive fraud score to the requesting second transaction system; receiving confirmation information from the requesting second transaction system regarding whether the initiated transaction was completed as legitimate or fraudulent, the confirmation information comprising a plurality of discrete data attributes for the completed transaction; automatically recalculating the fraud cluster based on the confirmation information feedback from the second transaction system; and monitoring changes of the fraud cluster over time to determine how a criminal organization's tactics evolve.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the multiple transactions features as taught by Formsma et al. 2019/0236608. One of ordinary skill in the art would have been motivated to do so in order to machine learning techniques to identify potentially fraudulent activities by learning from other transactions known to be fraudulent which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Agrawal et al. 2020/0286093 may not expressly disclose the “formulating the confirmatory alert” features, however, Blake 2008/0262972 teaches generating and sending a confirmation message (Blake 2008/0262972 [0013 - generating and sending a confirmation message, such as an electronic mail message, to a customer after the vendor verifies the completeness and validity of the order] In still other embodiments of the present invention, a method of confirming an online order is provided, where the method involves: providing a confirmation device at a vendor facility, where the confirmation device is adapted to receive an online order and send the order to a display or printing device; receiving an online order through the confirmation device; printing or displaying the order and an associated confirmation code; and entering the confirmation code into the confirmation device to confirm receipt of the order. The method may also include the steps of generating and sending a confirmation message, such as an electronic mail message, to a customer after the vendor verifies the completeness and validity of the order. In certain embodiments, where the vendor is unable to verify the validity of an order, or where the vendor is unable to fulfill the order as submitted by the customer, the order may be routed to a customer service representative.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the formulating the confirmatory alert features as taught by Blake 2008/0262972. One of ordinary skill in the art would have been motivated to do so in order to provide confirmation of an action or response to the user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over: Agrawal et al. 2020/0286093; in view of Albisu et al. 2021/0182851; in further view of Chari et al. 2018/0332023. 
Claim 11. Agrawal et al. 2020/0286093 further teaches An artificial intelligence ("AI") notification platform comprising: a secure treasury application running on a mobile device (Agrawal et al. 2020/0286093 [0016 – application on user device] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0023 – secure payment network] Various other computer servers may also be connected to via the digital communication network 60, such as an application server 65 and an account server 70. In some embodiments, the application server 65 may be included as a server within or be a part of the account server 70. The account server 70 may represent, for example, a credit card issuer, a bank, or another financial institution. Various of these servers or computer entities may also be connected through a secure payment network 75. The payment network 75 may be an electronic payment system used to accept, transmit, or process transactions made by users with payment cards for money, goods, or services, and to transfer information and funds among payment card issuers, merchants, payment card holders, payment processors, acquirers, etc. In the illustrated embodiment, at least the application server 65, the account server 70, a token server 80, a payment server 85, and a merchant server 90 may be connected via the payment network 75, but it is contemplated that other entities, such as one or more acquirer, may be connected as well. In some embodiments, it is contemplated that multiple payment servers associated with multiple different payment sources and/or multiple merchant servers associated with multiple different merchants may also be connected to the payment network 75. It is also contemplated that the account server 70 and application server 65 may also be connected to the one or more user computing devices 55 over the digital communication network 60.); a secure transactional server accessible from the mobile device running the secure treasury application (Agrawal et al. 2020/0286093 [0030 - servers] The computing device 55 may be able to communicate with a computer server or a plurality servers, such as the application server 65, the account server 70, payment servers 85, and merchant servers 90. The computing device 55 may be able to communicate in a variety of ways. In some embodiments, the communication may be wired such as through an Ethernet cable, a USB cable or RJ6 cable. In other embodiments, the communication may be wireless such as through Wi-Fi (802.11 standard), Bluetooth, cellular communication or near field communication devices. The communication may be direct to the server or may be through a digital communication network 60 such as cellular service, through the Internet, through a private network, through Bluetooth, etc. [0036 - server] In some embodiments, to complete the setup process using, for example, the electronic business notification application running on the user computing device 55 and hosted by the application server 65, the application server may use OAuth or authorization standard to obtain authorization to access activities, events, or other information related to the user account hosted on the account server 70. In such embodiments, the application server 65 may recognize that authorization has not been obtained for the user account. The application server 65 may formulate an authorization request for the account server 70, encode the request, and, at 106, transmit the request to the user computing device, for example, as part of a redirect uniform resource locator (URL). Upon requesting and receiving the application server's redirect URL along with the authorization request, a browser running on the user computing device 55 or the electronic business notification application itself may follow the redirect URL to the account server 70 or an authentication or authorization page related to the user account and hosted by the account server. The account server 70 may authenticate the user 95 or the user computing device 55, for example, by, at 108, requesting and receiving user credentials (e.g., username and password) associated with the user account. Once the user 95 is sufficiently authenticated, the account server 70 may receive and process the authorization request from the application server 65. The account server 70 may formulate an authentication response and, at 110, transmit the authentication response back to the user computing device 55. In some embodiments, the authentication response may include some formulation of user credentials to access the user account. In some embodiments, the account server 70 may include a redirect URL along with the authentication response that may direct the user computing device browser or the electronic business notification application back to the application server 65. In some embodiments, the authentication response from the account server 70 may include an access token as the user credential that the application server 65 may use to gain direct access to the user account on the account server 70 on the user's behalf in order to identify account updates. In some embodiments, the authorization process described above may take place within the electronic business notification application. For example, the electronic business notification application may display the request for user credentials on the application, but direct the inputs to the account server for authentication.); and a remote computer system running an artificial intelligence ("AI") engine (Agrawal et al. 2020/0286093 [0055- the electronic business notification system may utilize machine learning or other artificial intelligence…] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.); wherein: the secure treasury application: provides an interface for a user of the mobile device to request notification when a first alert trigger is detected in connection with a target transaction executable by the secure transaction server (Agrawal et al. 2020/0286093 [0035 - GUI] In some embodiment, the notification account setup process at 104 may also include the user 95 selecting one or more activity categories for which the user would like to receive notifications, for example, via the user computing device. For example, the user 95 may select to receive a first activity notification related to account updates included in the first activity category, and receive a second activity notification related to account updates included in the second activity category. In such embodiments when the first activity category includes account updates related to one or more customer purchases, the first notification notifications may include notifications reporting or otherwise identifying customer purchases). In embodiments when the second activity category includes account updates related to one or more vendor payments, the second activity notifications may include notifications that vendor payments have been made from the user account. Of course, any combination of activity notifications based on any combination of activity categories may be selected by the user 95 or be predetermined by an electronic business notification application. In some embodiments, the selection of activity notifications and defining of categories may occur via a graphical user interface (GUI) on the user computing device 55, such as a GUI running on an electronic business notification application hosted by the application server 65. [0047 - GUI] If no response to the activity notification is requested at 308, the electronic business notification application may end the process or return to waiting to receive another activity notification. If a response to the activity notification is requested at 308, the user computing device 55 may display one or more notification response options. In some embodiments, the notification response options may be displayed as one or more buttons on a graphical user interface (GUI) selectable by the user to choose a desired notification response option. At 312, the user computing device 55 may receive the user selection of the notification response options. In response to receiving the user selection, at 314 the user computing device 55 may transmit the user selectin of the response options to the application server 65. In some embodiments, the response option may be configured to be sent along to another recipient, such as the account server 70 or the payment server 85. For example, if the activity notification is related to a payment due to a vendor or to another recipient, the response option may be configured to be forwarded to the payment server and configured to cause a payment to be executed to at least one payment recipient. In embodiments where the activity notification relates to potentially fraudulent activity related to the user account, the notification response option selected by the user may be forwarded on to the account server to take remedial action, such as canceling a transaction. [FIGS. 7F and 7G; 0051 – GUI’s] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400); and in response to receiving the request for the notification, initiates a tracing of the target transaction on the secure transactional server (Agrawal et al. 2020/0286093 [0018 – monitoring business activities and transactions interpreted as tracing of the target…] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.); and the AI engine: detects a second alert trigger on the secure transactional server in connection with target transaction (Agrawal et al. 2020/0286093 [0040 - fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system] The activity notification may be configured to be displayed, at 122, by the user computing device 55 in at least one of a variety of ways. In some embodiments, the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification. In some embodiments, the user computing device 55 may display information related to the activity notification through the electronic business notification application running on the user computing device. In these or other suitable notification methods, the user 95 may have previously selected which types of notifications to receive based on the type of activity category, frequency of the type of activity category, the amount of a purchase or payment, the particular customer or vendor involved, or any other suitable variable that may be predetermined and configured to handle a particular notification. For example, a user 95 may configure the user notification account to provide in-application activity notifications related to an activity category for normal customer purchases. In such embodiments, the user 95 may access and view the activity notifications through the electronic business notification application when desired or when the application is accessed. The user 95 may, however, select that particular types of activity categories, such suspected fraud, be treated more urgently. For example, fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system, which may include interrupting other computing activity, activating an audible, tactile, and/or visual indicator through the user computing device's hardware, or any other suitable notification method contemplated to attract the user's attention. [0041 - if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.”] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); formulates a push notification for the mobile device, the push notification comprising an actionable response associated with the second alert trigger that can be deployed from within the push notification (Agrawal et al. 2020/0286093 [0044 – push notifications] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity.); transmits the push notification to the mobile device (Agrawal et al. 2020/0286093 [0018 - the electronic business account server may push alerts to the user's computing device in the form of notifications] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.); pauses the target transaction on the secure transactional server pending deployment of the actionable response associated with the second alert trigger (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); and in response to detecting deployment of the actionable response associated with the second alert trigger, applies the actionable response to the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).
Agrawal et al. 2020/0286093 may not expressly disclose the “pauses the target transaction” features, however, Albisu et al. 2021/0182851 teaches these features (Albisu et al. 2021/0182851 [0096 - selection of the UI control 508 can cause the user device 102 to hide the transaction validation alert window 502 for a set amount of time, to pause the transaction, and/or to take other actions] The transaction validation alert window 502 can also include a UI control 508 that, if selected, can cause the user device 102 to archive the transaction review functionality until a later time. In some embodiments, selection of the UI control 508 can cause the user device 102 to hide the transaction validation alert window 502 for a set amount of time, to pause the transaction, and/or to take other actions, if desired. The transaction validation alert window 502 also can include a UI control 510 to skip review and/or approval of the transaction. According to various embodiments of the concepts and technologies disclosed herein, selection of the UI control 510 can cause the user device 102 to skip review. It can be appreciated that in some embodiments, selection of the UI control 510 can be understood by the transaction validation service 110 as a failure to approve the transaction and therefore can trigger blocking of the transaction. In some embodiments, however, the user or other entity may elect to skip the review (e.g., when driving, or the like) and/or for other purposes. In some embodiments, selection of the UI control 510 can cause the user device 102 to block the transaction. Because additional or alternative controls can be included in the transaction validation alert window 502, it should be understood that the example embodiment shown in FIG. 5A is illustrative and therefore should not be construed as being limiting in any way.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the pauses the target transaction features as taught by Albisu et al. 2021/0182851. One of ordinary skill in the art would have been motivated to do so in order to provide an opportunity to verify a transaction which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Agrawal et al. 2020/0286093 may not expressly disclose the “secure treasury application” features, however, Chari et al. 2018/0332023 teaches these features (Chari et al. 2018/0332023 [0002 - a secure application, such as a banking or financial application] A password is a string of characters used for user authentication to prove user identity and allow access to a resource, which is kept secure from those not allowed access. A protected resource may be, for example, a secure network; a secure device, such as a computer, automated teller machine, or smart phone; a secure application, such as a banking or financial application; a secure document, such as trade secret document; and the like.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the secure treasury application features as taught by Chari et al. 2018/0332023. One of ordinary skill in the art would have been motivated to do so in order to provide a secure platform on which to conduct business which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 12. Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11 wherein, when the AI engine does not detect deployment of the actionable response associated with the second alert trigger within a threshold time from the transmitting of the notification, the AI engine applies a machine generated actionable response to the target transaction (Agrawal et al. 2020/0286093 [0041] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).

Claim 13. Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, the AI engine formulates a series of push notifications (Agrawal et al. 2020/0286093 [0044 – push notifications] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity.) for the target transaction based on criteria defining the first alert trigger (Agrawal et al. 2020/0286093 [0018 - the electronic business account server may push alerts to the user's computing device in the form of notifications] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.).


Claim 14. Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, wherein: the AI engine formulates a series of push notifications (Agrawal et al. 2020/0286093 [0044 – push notifications] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity.) based on the criteria defining the first alert trigger (Agrawal et al. 2020/0286093 [0034 – AI and machine learning] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless.); and the series of push notifications are configured to be transmitted when the AI engine detects an alert trigger (Agrawal et al. 2020/0286093 [0044 – event trigger] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity. [0046 – triggering activity] FIG. 6 illustrated an embodiment of a method 300 of using the electronic business notification system described herein. In some embodiments, the electronic business notification application running on the user computing device 55 may include processor-executable instructions issuable by the processor to transmit a user credential to an application server, such as application server 65. In some embodiments, the user computing device 55 may transmit user credentials to the application server 65. The user credential may be an access token providing access to a user account on the account server 70, or may be other credential information related to the user account such as a username and password. At 304, the user computing device 55 may receive one or more activity notifications from the application server 65. In some embodiments, the activity notification may correspond to an account update indicating activity related to the user account. At 306, the user computing device 55 may display information related to the activity notification on a display 56 of the user computing device so as to inform the user 95 of the triggering activity related to the user account. In some embodiments, the displaying may occur via the electronic business notification application, or may occur via native notification applications on the user computing device, or other communication applications such as SMS or MMS messaging. In some embodiments, the activity notification may be pushed to the user computing device 55 from the application server 65 and display the activity notification on the user computing device regardless of whether the electronic business notification application is running. [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400) associated with any transaction associated with the user on the secure transactional server (Agrawal et al. 2020/0286093 [0018 - the electronic business account server may push alerts to the user's computing device in the form of notifications] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.).

Claim 15. Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, wherein the AI engine (Agrawal et al. 2020/0286093 [0034; 0055 - AI]) formulates the actionable response based on activity of the user within the secure treasury application (Agrawal et al. 2020/0286093 [0019] In some embodiments, the disclosure describes a processor-implemented method for providing electronic business updates. The method may include receiving, via a digital communication network, a user credential associated with a user account of a user, and transmitting, via the digital communication network, the user credential to an account server to gain access to the user account on the account server. The method may also include receiving, via the digital communication network, at least one account update from the account server, each of the at least one account update relating to activity in the user account and determining, via the one or more processors, that each of the at least one account update is associated with one of a plurality of activity categories including a first activity category and a second activity category. Based on the a determination that the at least one account update is associated with the first activity category, the method may include generating, via the one or more processors, a first activity notification and, in response to receiving the at least one account update, pushing, via the digital communication network, the first activity notification to a user computing device, the first activity notification configured to trigger a notification on the user computing device. [0020] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0041] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).

Claim 16. Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, wherein the AI engine (Agrawal et al. 2020/0286093 [0034; 0055 - AI]) formulates the actionable response based on the criteria defining the detected second alert trigger (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications.).


Claim 17. Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, wherein the AI engine (Agrawal et al. 2020/0286093 [0034; 0055 - AI]) formulates the actionable response in real-time each time the second alert trigger is detected on the secure transactional server (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications.).


Claim 18. Agrawal et al. 2020/0286093 further teaches An artificial intelligence ("AI") notification platform comprising: a first instance of a secure treasury application running on a first mobile device (Agrawal et al. 2020/0286093 [0016 – application on user device] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0023 – secure payment network] Various other computer servers may also be connected to via the digital communication network 60, such as an application server 65 and an account server 70. In some embodiments, the application server 65 may be included as a server within or be a part of the account server 70. The account server 70 may represent, for example, a credit card issuer, a bank, or another financial institution. Various of these servers or computer entities may also be connected through a secure payment network 75. The payment network 75 may be an electronic payment system used to accept, transmit, or process transactions made by users with payment cards for money, goods, or services, and to transfer information and funds among payment card issuers, merchants, payment card holders, payment processors, acquirers, etc. In the illustrated embodiment, at least the application server 65, the account server 70, a token server 80, a payment server 85, and a merchant server 90 may be connected via the payment network 75, but it is contemplated that other entities, such as one or more acquirer, may be connected as well. In some embodiments, it is contemplated that multiple payment servers associated with multiple different payment sources and/or multiple merchant servers associated with multiple different merchants may also be connected to the payment network 75. It is also contemplated that the account server 70 and application server 65 may also be connected to the one or more user computing devices 55 over the digital communication network 60.); 
a second instance of the secure treasury application running on a second mobile device (Agrawal et al. 2020/0286093 [0016 – application on user device] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0023 – secure payment network] Various other computer servers may also be connected to via the digital communication network 60, such as an application server 65 and an account server 70. In some embodiments, the application server 65 may be included as a server within or be a part of the account server 70. The account server 70 may represent, for example, a credit card issuer, a bank, or another financial institution. Various of these servers or computer entities may also be connected through a secure payment network 75. The payment network 75 may be an electronic payment system used to accept, transmit, or process transactions made by users with payment cards for money, goods, or services, and to transfer information and funds among payment card issuers, merchants, payment card holders, payment processors, acquirers, etc. In the illustrated embodiment, at least the application server 65, the account server 70, a token server 80, a payment server 85, and a merchant server 90 may be connected via the payment network 75, but it is contemplated that other entities, such as one or more acquirer, may be connected as well. In some embodiments, it is contemplated that multiple payment servers associated with multiple different payment sources and/or multiple merchant servers associated with multiple different merchants may also be connected to the payment network 75. It is also contemplated that the account server 70 and application server 65 may also be connected to the one or more user computing devices 55 over the digital communication network 60.); 
a secure transactional server accessible via the first and second instances of the secure treasury applications (Agrawal et al. 2020/0286093 [0030 - servers] The computing device 55 may be able to communicate with a computer server or a plurality servers, such as the application server 65, the account server 70, payment servers 85, and merchant servers 90. The computing device 55 may be able to communicate in a variety of ways. In some embodiments, the communication may be wired such as through an Ethernet cable, a USB cable or RJ6 cable. In other embodiments, the communication may be wireless such as through Wi-Fi (802.11 standard), Bluetooth, cellular communication or near field communication devices. The communication may be direct to the server or may be through a digital communication network 60 such as cellular service, through the Internet, through a private network, through Bluetooth, etc. [0036 - server] In some embodiments, to complete the setup process using, for example, the electronic business notification application running on the user computing device 55 and hosted by the application server 65, the application server may use OAuth or authorization standard to obtain authorization to access activities, events, or other information related to the user account hosted on the account server 70. In such embodiments, the application server 65 may recognize that authorization has not been obtained for the user account. The application server 65 may formulate an authorization request for the account server 70, encode the request, and, at 106, transmit the request to the user computing device, for example, as part of a redirect uniform resource locator (URL). Upon requesting and receiving the application server's redirect URL along with the authorization request, a browser running on the user computing device 55 or the electronic business notification application itself may follow the redirect URL to the account server 70 or an authentication or authorization page related to the user account and hosted by the account server. The account server 70 may authenticate the user 95 or the user computing device 55, for example, by, at 108, requesting and receiving user credentials (e.g., username and password) associated with the user account. Once the user 95 is sufficiently authenticated, the account server 70 may receive and process the authorization request from the application server 65. The account server 70 may formulate an authentication response and, at 110, transmit the authentication response back to the user computing device 55. In some embodiments, the authentication response may include some formulation of user credentials to access the user account. In some embodiments, the account server 70 may include a redirect URL along with the authentication response that may direct the user computing device browser or the electronic business notification application back to the application server 65. In some embodiments, the authentication response from the account server 70 may include an access token as the user credential that the application server 65 may use to gain direct access to the user account on the account server 70 on the user's behalf in order to identify account updates. In some embodiments, the authorization process described above may take place within the electronic business notification application. For example, the electronic business notification application may display the request for user credentials on the application, but direct the inputs to the account server for authentication.); and 
a remote computer system running an AI engine (Agrawal et al. 2020/0286093 [0055- the electronic business notification system may utilize machine learning or other artificial intelligence…] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.); 
wherein: the first instance of the secure treasury application provides an interface for the first mobile device to request a notification associated with a target transaction (Agrawal et al. 2020/0286093 [0035 - GUI] In some embodiment, the notification account setup process at 104 may also include the user 95 selecting one or more activity categories for which the user would like to receive notifications, for example, via the user computing device. For example, the user 95 may select to receive a first activity notification related to account updates included in the first activity category, and receive a second activity notification related to account updates included in the second activity category. In such embodiments when the first activity category includes account updates related to one or more customer purchases, the first notification notifications may include notifications reporting or otherwise identifying customer purchases). In embodiments when the second activity category includes account updates related to one or more vendor payments, the second activity notifications may include notifications that vendor payments have been made from the user account. Of course, any combination of activity notifications based on any combination of activity categories may be selected by the user 95 or be predetermined by an electronic business notification application. In some embodiments, the selection of activity notifications and defining of categories may occur via a graphical user interface (GUI) on the user computing device 55, such as a GUI running on an electronic business notification application hosted by the application server 65. [0047 - GUI] If no response to the activity notification is requested at 308, the electronic business notification application may end the process or return to waiting to receive another activity notification. If a response to the activity notification is requested at 308, the user computing device 55 may display one or more notification response options. In some embodiments, the notification response options may be displayed as one or more buttons on a graphical user interface (GUI) selectable by the user to choose a desired notification response option. At 312, the user computing device 55 may receive the user selection of the notification response options. In response to receiving the user selection, at 314 the user computing device 55 may transmit the user selectin of the response options to the application server 65. In some embodiments, the response option may be configured to be sent along to another recipient, such as the account server 70 or the payment server 85. For example, if the activity notification is related to a payment due to a vendor or to another recipient, the response option may be configured to be forwarded to the payment server and configured to cause a payment to be executed to at least one payment recipient. In embodiments where the activity notification relates to potentially fraudulent activity related to the user account, the notification response option selected by the user may be forwarded on to the account server to take remedial action, such as canceling a transaction. [FIGS. 7F and 7G; 0051 – GUI’s] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400); and 
the AI engine, in response to receiving the request for the notification from the first mobile device: 
detects a viewing of the target transaction on the second mobile device; 
initiates tracing of activity associated with the target transaction on the secure transactional server (Agrawal et al. 2020/0286093 [0018 – monitoring business activities and transactions interpreted as tracing of the target…] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.); 
when the secure transactional server receives executable instructions submitted by the second mobile device in connection with target transaction, pauses the executable instructions; 
formulates an actionable response to the received executable instructions (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); 
pushes notification to the first mobile device (Agrawal et al. 2020/0286093 [0044 – push notifications] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity.), the notification comprising a first option to deploy the actionable response and a second option to un-pause the executable instructions (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); 
in response to actuation of the first option, applies the actionable response to the target transaction and overrides the executable instructions; and 
in response to actuation of the second option, applies the executable instructions to the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).
Agrawal et al. 2020/0286093 may not expressly disclose the “pauses the target transaction” features, however, Albisu et al. 2021/0182851 teaches these features (Albisu et al. 2021/0182851 [0096 - selection of the UI control 508 can cause the user device 102 to hide the transaction validation alert window 502 for a set amount of time, to pause the transaction, and/or to take other actions] The transaction validation alert window 502 can also include a UI control 508 that, if selected, can cause the user device 102 to archive the transaction review functionality until a later time. In some embodiments, selection of the UI control 508 can cause the user device 102 to hide the transaction validation alert window 502 for a set amount of time, to pause the transaction, and/or to take other actions, if desired. The transaction validation alert window 502 also can include a UI control 510 to skip review and/or approval of the transaction. According to various embodiments of the concepts and technologies disclosed herein, selection of the UI control 510 can cause the user device 102 to skip review. It can be appreciated that in some embodiments, selection of the UI control 510 can be understood by the transaction validation service 110 as a failure to approve the transaction and therefore can trigger blocking of the transaction. In some embodiments, however, the user or other entity may elect to skip the review (e.g., when driving, or the like) and/or for other purposes. In some embodiments, selection of the UI control 510 can cause the user device 102 to block the transaction. Because additional or alternative controls can be included in the transaction validation alert window 502, it should be understood that the example embodiment shown in FIG. 5A is illustrative and therefore should not be construed as being limiting in any way.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the pauses the target transaction features as taught by Albisu et al. 2021/0182851. One of ordinary skill in the art would have been motivated to do so in order to provide an opportunity to verify a transaction which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Agrawal et al. 2020/0286093 may not expressly disclose the “secure treasury application” features, however, Chari et al. 2018/0332023 teaches these features (Chari et al. 2018/0332023 [0002 - a secure application, such as a banking or financial application] A password is a string of characters used for user authentication to prove user identity and allow access to a resource, which is kept secure from those not allowed access. A protected resource may be, for example, a secure network; a secure device, such as a computer, automated teller machine, or smart phone; a secure application, such as a banking or financial application; a secure document, such as trade secret document; and the like.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the secure treasury application features as taught by Chari et al. 2018/0332023. One of ordinary skill in the art would have been motivated to do so in order to provide a secure platform on which to conduct business which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 19. Agrawal et al. 2020/0286093 further teaches The platform of claim 18, wherein the AI engine (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) formulates the actionable response based on one or more attributes of the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).


Claim 20. Agrawal et al. 2020/0286093 further teaches The platform of claim 18, wherein the AI engine (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) formulates the actionable response based on executable instructions received from the second mobile device (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.).



Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. 2021/0390445 [0021] Example embodiments of the present disclosure provide systems and methods for automatically making decisions based on multi-channel data inputs using user-configured criteria. Specifically, systems and methods are provided based on multi-channel data inputs with a sentiment analysis machine learning (ML) model and behavior analysis ML model suite and customized commands. The machine learning models are trained by multi-channel data inputs. The multi-channel data inputs may include, but not limited to, geolocations, transaction data, and biometric data (e.g., facial recognition, heart rate, skin conductance changes, body temperature, and voice volume, tension, pitch and tone, etc.) In the disclosed systems and methods, the machine learning models may be configured to identify users' emotional/mental/behavioral states based on the multi-channel data inputs to make corresponding decisions, such as, triggering a recommendation, to prompt, prevent, or alert the users in response to user-configured criteria and commands. Those decisions may be implemented as customized commands such that the customized commands can be automatically executed, for example, by a computing device once identified by the user. User-configured criteria may be used to compare with the users' emotional/mental/behavioral states evaluated by the ML models to determine the recommendation/prompt/alert/action. The recommendation/prompt/alert/action can include, for example, launching a ridesharing application on a device of a user when the user is evaluated to have an angry face and irregular voice at a time after 11:00 pm local time (i.e., the user-configured criteria can be “an angry face and irregular voice plus after 11:00 pm local time” and the action could be “launch ridesharing app”), taking out money from a saving account of the user when the user is evaluated to have spent too much screen time, freezing a credit card of the user when the user is evaluated to act abnormally while shopping, and the like.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682